Citation Nr: 1228049	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  06-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder of the left eye. 

2.  Entitlement to service connection for a disorder of the right eye.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from October 1993 to March 1996 and from June 1996 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In a July 2008 statement and during the Veteran's testimony in October 2008 before the undersigned Veterans Law Judge (VLJ), a transcript of which is on file, he expressly withdrew the appeal of claims for a compensable rating for degenerative disc disease (DDD) of the lumbar spine and for a compensable rating for residuals of a right index finger fracture.  Therefore, these issues are no longer before the Board.  38 C.F.R. § 20.204.  

In the June 2005 rating decision on appeal, the RO denied reopening of a claim service connection for a left eye injury, previously denied by the RO in February 2003, finding that no new and material evidence had been received.  However, a December 2008 Board decision found that new and material evidence had been submitted to reopen that claim.  That Board decision remanded the matter of de novo adjudication of the claim for service connection for disorders of each eye to obtain information about postservice treatment; if possible, records of treatment since October 2008; and for an examination to obtain a nexus opinion. 

The Board again remanded the case in March 2010 for an examination and nexus opinion because two past VA examinations (in April 2008 and January 2009) had not rendered a definitive opinion, and to obtain additional clinical records.  Thereafter, the Board again remanded in the case in November 2010 because although the Veteran failed to attend a scheduled VA examination, there had been no attempt to complete the other actions requested in the March 2010 remand.  

The case has now been returned for appellate consideration. 


FINDINGS OF FACT

The Veteran had acute and transitory episodes of superficial punctuate keratitis and conjunctivitis during service which resolved but chronic disability of each eye is not demonstrated until years after active service and is unrelated to any incident of military service.  


CONCLUSIONS OF LAW

1.  A chronic disorder of the left eye was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002; 38 C.F.R. § 3.303 (2011).

2.  A chronic disorder of the right eye was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002; 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) (effective November 9, 2000) VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, and 3.326(a).  The duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice was intended to be provided prior to the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with pre-adjudication VCAA notice by letter, dated in December 2004.  He was notified of the evidence needed to substantiate claims of service connection, i.e., evidence of a current disability, disability during or event during service and a relationship between the two.  He was notified of the evidence needed to substantiate a service-connection claim and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  Subsequently, in a March 2006 RO letter he was also informed of how a disability rating or an effective date would be established if service-connection were granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

VA must also make reasonable efforts to assist the claimant in identifying and obtaining evidence necessary for claim substantiation, unless no reasonable possibility exists that such assistance would aid in claim substantiation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The RO has obtained the Veteran's service treatment records (STRs) and his VA outpatient treatment (VAOPT) records.  

A transcript of the Veteran's testimony, in support of his claims, before the undersigned VLJ in October 2008 is on file.  

The case had been remanded to obtain information as to the Veteran's postservice treatment of his eyes, including that as to the person who treated him upon his return from Korea to Kansas City.  The RO sent the Veteran a letter in December 2010 requesting this information but there was no response from the Veteran.  As to this, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).   

The Veteran has been afforded several VA examinations for his claims for service-connection, including most recently in December 2011 pursuant to the Board remands in December 2008 and in March and November 2010.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The case has been remanded because definitive opinions had not been rendered nor an adequate explanation as why a definitive opinion could not be rendered.  Subsequently, a December 2011 VA examination yielded an opinion, and also on file is an April 2012 addendum to that examination.  

The VA examination in December 2011 yielded an informed medical opinion which, together with the April 2012 addendum, responded to the questions posed in the Board's remands.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Also, the adequacy of the December 2011 examination and April 2012 addendum, and medical opinions obtained have not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011). 

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The entrance examination noted no problems with the Veteran's eyes.  

In October 1993 the Veteran was treated for trauma sustained to the left orbit.  The accompanying radiology report noted no definite evidence of any fracture or air fluid level.  

The Veteran was treated from April 1997 to February 1999 for injuries to both eyes and was variously diagnosed with conjunctivitis, superficial punctate keratitis in both eyes, corneal disruption of unknown etiology, keratoconjunctivitis and superficial keratitis of unknown etiology of the left eye with a history of recurrence, superficial keratitis of both eyes, refractory conjunctivitis of the left eye, chronic conjunctivitis of both eyes and a history of keratitis.  His symptoms included blurriness, watery eyes, pain, swelling, a lack of vision, light sensitivity and occasional pus formation.  

In December 1997, the Veteran was treated for irritation of the right eye which was positive for photophobia, pain, yellowish discharge and watering.  He also reported that he recently came from Korea and thought he scratched his right eye in the field.  

In a report of medical history upon his separation from service, the Veteran reported eye trouble and impaired vision in each eye.  

In a February 1999 report of medial assessment, the Veteran stated that he suffered from an eye injury in service during active duty for which he did not seek medical care and which prevented him from doing a lot of things. 

The service records also show that the Veteran was given a "P3" profile.  

VA outpatient treatment reports from August 2002 to December 2008 reflect that the Veteran was diagnosed with current disabilities in both eyes including: decreased vision, constricted visual fields, lattice degeneration, symptomatic dry eye in both eyes as the likely cause of the chief complaint, refractive error, presbyopia, significant visual field loss and the likely cause of decreased vision in both eyes was due to keratitis secondary to dry eyes.  

A May 2004 VAOPT record reflects assessments of slightly decreased vision in the left eye and constricted visual fields in both eyes without significant ocular findings; lattice degeneration of both eyes; and dry eyes of both eyes which was likely the cause of his chief complaints.  However, it was also noted that the Veteran was educated that nothing was "peeling off" his eyes but that they were just dry.  Other VAOPT records show that a May 2007 MRI of the Veteran's brain, performed because of his ocular complaints, found no abnormality. 

On VA eye examination in April 2008 the examiner reported that there were no objective signs of an eye functional impairment or disability and he could not resolve whether the Veteran's current eye conditions or visual problems were related to his active service without resorting to mere speculation.  It was stated that photophobia, permanently, is common after a severe chemical burn of the surface of the eyes.  The Veteran's vision on examination was not explained by any objective findings, nor was it consistent with the last (outpatient) VA examination in April 2007, when vision was recorded as 20/20 in each eye. 

The Veteran testified in an October 2008 Travel Board hearing that his eyes had bothered him ever since an accident while he was stationed in Korea in February 1996 while on active duty.  He reported that gas from a smoke can got into his eyes and, while flushing his eyes out, he accidentally scratched his eyes which allowed some chemicals to get into his eyes.  He had had to wear an eye patch over his eye.  He stated that following the incident, a civilian physician reported that while he did not know what happened, he stated that when the Veteran scratched his eyes and they got cut, chemicals went into the eye and the eye healed.  The veteran testified that his eyes had bothered him since that time.  His current symptoms include watery eyes, scratchiness, yellowing, and sensitivity to air and light.  

He testified that with the help of a Congressman, he had obtained STRs that previously were not on file, covering the period from 1996 to 1999.  Following his inservice injury, from time to time, his eyes had not been the same.  Page 5.  When asked how soon after this experience he had begun to have the symptoms he now complained of, he testified that it was when he was transferred from Korea back to Kansas.  At that time he went to a civilian physician in Kansas City who was unable to find the cause of the problems but had told the Veteran that when the Veteran had scratched his eyes (during service) his eyes had gotten cut and some of the chemicals had gotten into his eyes and his eyes had then healed but some of the chemicals never came out, causing his eyes to turn yellow.  Page 6. 

The Veteran further testified that at some unspecified time "they" had said that he had lost a layer from his eyes.  He had been given a profile during service and he was going to be "medically chopped out" but he managed to stay in the military.  During service he had gone on sick call, had received treatment, and he had had to wear sunglasses when in the motor pool or in the field.  He now worked for Greyhound but only at night because his vision was impaired during the daylight.  Page 6. 

On VA eye examination in January 2009 the examiner reported having reviewed the Veteran's claim file.  The diagnoses were dry eyes with secondary corneal superficial punctuate keratitis of both eyes and a refractive error.  The examiner stated that he could not resolve the issue of the question posed (the etiology of any eye disorders) without a resort to speculation because there was no evidence of a service injury to the eyes.  The Veteran reported a history of injury during service of "smoke in eye from smoke canisters" in 1999 but there was no evidence in the record to support this finding.  He had longstanding dry eyes with superficial punctuate keratitis of both eyes which could be a secondary effect to chemical/environmental exposure, but there was no evidence to support this finding in the Veteran.  No other significant ocular findings were noted in the eyes.  

On VA examination in December 2011, pursuant to remand by the Board, the Veteran's STRs and VA records were reviewed.  The examiner noted the Veteran's history of exposure to smoke from smoke canisters during military service and history of a cut of the left eye from a glove.  Also noted was the Veteran's reported history of his eyes turning yellow and a physician having reportedly told him that some of the layer of his eyes were peeling off, in addition to having had light sensitivity and blurred distant visual acuity.  

After a physical examination the diagnoses were moderate dry eye syndrome of both eyes and lattice degeneration of the left eye. 

The examiner stated that it was less likely as not (less than 50/50 probability) that any current disability of the left and right eyes of the Veteran were caused by or a result of a previous chemical burn from smoke.  The examiner stated that previous "chemical/smoke irritant" would cause initial acute complications associated with dry eye syndrome but that chronic dry eye syndrome resulting from the initial injury was less likely.  

In an April 2012 addendum, the December 2011 VA examiner stated that the claim folder was reviewed.  From past records of eye examinations it was noted that an inservice October 1997 examination noted that the Veteran reported a foreign body in his right eye in the summer of 1997, in Korea.  Past examination findings at that time revealed superficial punctuate keratitis (SPK) which was likely secondary to recurrent corneal erosion of both eyes.  In 1998 he had had episodes, off and on, of conjunctivitis and corneal SPK throughout the year which were treated with antibiotics and artificial tears.  After service, in 2005 he had generalized depression of the visual fields of both eyes without associated ocular cause and an unremarkable MRI of his brain and the orbits of his eyes.  An April 2007 examination found his vision was correctable to 20/20 in each eye.  From 2004 to 2008 he had dry eyes with corneal SPK and decreased vision in both eyes.  

The examiner opinioned that the Veteran's claimed condition of SPK was "less [likely] than not (less than 50% probability) incurred in or caused by the claimed in service injury" or illness.  Although he reported a history of smoke to his eyes in Korea in 1997, there was no documented evidence upon a claim file review.  He had a longstanding diagnosis of dry eye syndrome in both eyes since 1997, which results in SPK.  His claimed condition of chronic conjunctivitis was "less [likely] than not (less than 50% probability) incurred in or caused by the claimed in service injury" or illness.  He had had multiple documented episodes of conjunctivitis only in 1998 and no other documentation of conjunctivitis after the year 1998 "and/or" on clinical examination in November 2010. 

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptomatology after service is required.  38 C.F.R. § 3.303(b).  

Congenital or developmental defects, such as refractive errors of the eyes, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c). 

To establish continuity of symptomatology requires "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

Initially, the Board notes that the Veteran has a refractive error of the eyes.  However, refractive errors are development in nature and, by regulation, are not disabilities for the purpose of VA disability compensation.  

The STRs fail to demonstrate the combination of manifestations sufficient to identify chronic disability of the eyes during active service.  While the term "chronic" was used during service to describe some symptoms, the recent VA examiner concluded that no current chronic ocular disorder is of service origin.  Thus, chronicity inservice is not adequately supported by the STRs.  Accordingly, a showing of continuity of symptomatology after service is required to support the claims.

The Veteran states his belief that his current disabilities of the eyes originated at the time of an inservice injury, from smoke that got into and a scratch of his eyes, and seeks to establish continuity of symptomatology since then.  

While 38 U.S.C.A. § 1154(a) requires that due consideration to be given to all pertinent medical and lay evidence, competent medical evidence is not always required.  Lay evidence is not competent as to complex medical questions but when the determinative issue involves either medical etiology or a medical diagnosis lay evidence is competent when (1) identifying a condition readily observable to a layperson, (2) reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which are supported by a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir. 2006) (lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  See also 38 C.F.R. § 3.159(a)(1) and (2).  

While posited as lay evidence, the Veteran's belief the inservice injury was a precursor of his current disabilities of the eyes, this is actually a medical opinion in the guise of lay evidence and, as such, is not competent.  

Likewise, the Veteran has not provided any competent medical evidence in support of this hypothesis.  While he has suggested that he had some "peeling" of layers from the corneas of his eyes, the objective clinical evidence shows that he was actually counseled that this was not the case.  Moreover, although given the opportunity to provide information that would allow VA to contact the private physician who purportedly had rendered a diagnosis or opinion corroborating the Veteran's hypothesis, he failed to provide the information that would have allowed VA to substantiate his history in this regard.  See Jandreau, Id. (the second and third circumstances in which lay evidence may be competent).  

The Veteran's testimony that a private physician has linked the Veteran's current ocular disabilities to inservice events does not rise to the level of establishing that that the private physician actually rendered such an opinion or made such a diagnosis.  This is because the Veteran is simply relating, to the best of his recollection, what a physician told him many years earlier.  Such information, filtered through lay sensibilities is too attenuated and inherently to unreliable to constitute competent medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

At issue then, is whether the Veteran's current disabilities of the eyes can be related to an acute injury inservice.  However, there is no competent opinion of record showing a relationship between the Veteran's currently diagnosed pathologies of the eyes and any incident or event during service.  

Based on a review of the record and the clinical findings from the examination, the recent VA examiner opined that the Veteran's current ocular disabilities were not caused by or the result of the inservice injury.  The VA examiner supported this conclusion with citation to relevant facts following a review of the claim file.  There is no contrary medical opinion of record. 

Posited against this is the Veteran's interpretation of the medical evidence which is not supported by the actual medical evidence on file.  The Board is not required to accept the Veteran's lay interpretation of medical evidence because the Veteran lacks the education, experience, and training to make such interpretations.  Jandreau, Id.  While competent medical evidence is not always required in a claim for service connection, and competent lay evidence may suffice in appropriate circumstance, competent evidence of some kind, either medical or lay evidence, is required.  Here, there is neither competent medical evidence nor competent lay evidence which establishes the required nexus between the inservice injury of the eyes and the current disabilities of the eyes.  

The Board acknowledges that it must consider the Veteran's lay statement that he has experienced ocular problems since he injured his eyes during service.  This history was specifically considered by the recent VA examiner.  The history of continuous symptoms since service is contradicted by the conclusion of that VA examiner.  The Board thus finds that the probative value of the examiner's opinion vastly exceeds that of the Veteran's own lay opinion. 

In sum, the Veteran's claim relies upon an acute injury to his eyes many years prior to the onset of his current ocular disabilities and his misinterpretation of clinical evidence as the foundation for his claims for service connection.  However, the Board finds, as did the recent VA examiner, that the Veteran did not have continuous ocular symptoms since the 1998 inservice injury, and that his interpretation of postservice clinical evidence, to suggest that it establishes the existence of chronic ocular disability since such inservice injury, is erroneous.  

Accordingly, service connection for disorders of the eyes is not warranted.  

Here, the preponderance of the evidence is against the claims and, so, the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claims, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a disorder of the left eye and for a disorder of the right eye is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


